PER CURIAM:
*29This claim was submitted for decision upon the pleadings and written stipulation. The claimant and respondent agreed to the following facts: The claimant is a municipal corporation furnishing fire protection as an essential municipal service for which it may impose a fee. The claimant property adopted Ordinance Numbers 583 and 636, which provided for the collection of a fire protection service fee. City of Fairmont vs. Yaneros, Civil Action No. C-260M, held that Ordinance 583 was constitutional and enforceable. The claimant has applied its aforesaid ordinances in a constitutional manner. The respondent was a user of the essential municipal service of fire protection and has failed to pay fees. The claimant properly calculated the sum of $1,632.40 as the amount due on Account No. 35-31123440 for the period of July 1, 1984. to June 30, 1986. The parties hereto agree that the amount stipulated as damages is a settlement of all losses arising from or growing out of the matter as referred to in claimant's Notice of Claim. Both parties stipulate that the style of the claim should be amended to City of Fairmont vs. Department of Highways.
In view of the foregoing, the Court makes an award in the amount stipulated.
Award of $1,632.40.